MEMORANDUM**
Carlito Soriano Martinez (“Martinez”) petitions for review of the decision by the Board of Immigration Appeals (“BIA”) to affirm the immigration judge’s decision denying his application for asylum and withholding of deportation.*** We have jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition.
Martinez has not presented compelling evidence that he was the victim of political persecution by the New People’s Army in the Philippines. Persecution with an economic motive may qualify as political persecution if “the applicant [can] produce evidence from which it is reasonable to believe that the harm was motivated, at least in part, by an actual or implied protected ground.” Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999) (en banc) (quotations omitted). Martinez presented evidence of economic extortion only. He did not produce any evidence that he told the NPA that he opposed them politically, that he was involved in any political activity, or that the NPA was aware of any opposition. The BIA’s conclusion that the motives of the NPA were purely economic is supported by substantial evidence.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


 Martinez is the lead petitioner. The claims of his wife and two sons are derivative.